Title: From George Washington to John, 1749–1750
From: Washington, George
To: John



Dear Friend John
[1749–1750]

As its the greatest mark of friendship and esteem you can shew to an absent Friend In often Writing to him so hope youl not deny me that Favour as its so ardently wish’d and Desired by me its the greatest pleasure I can yet forsee of having in fairfax to hear from my friends Particularly yourself was my affections disengaged I might perhaps form some pleasures in the conversasions of an agreeable young Lady as there[’s] one now Lives in the same house with me but as thats only nourishment to my former Affa⟨ir⟩ for by often seeing her brings the other into my remembrance where as perhaps was she not often (unavoidably) presenting herself to my view I might in some measure eliviate my sorrows by burrying the other in the grave of Oblevion I am well convinced my heart stands in defiance of all others but only she thats given it cause enough to dread a second assault and from a different Quarter tho. I well know let it have as many attacks as it will from others they cant be more fierce than it has been I could wish to know whether you have taken your intended trip downwards or not if you wish what success as also to know how my friend Lawrence drives on in his art of courtship as I fancy you mgt both nearly guess how it will respectively go with each of you.
